UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6853


MARCUS GANZIE,

                 Plaintiff - Appellant,

          v.

WARDEN PONTON; INVESTIGATOR MOICJEK; COUNSELOR JACKSON;
GRIEVANCE COORDINATOR N. MATHEWS; E.B.P. MANAGER M. DAVIS,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00350-RBS-DEM)


Submitted:   October 15, 2015              Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Ganzie, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marcus      Ganzie      appeals    the   district         court’s      judgment

granting the Defendants’ motion to dismiss and dismissing his

civil rights complaint for failing to state a claim.                        We have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for    the   reasons    stated      by   the     district     court.

Ganzie v.     Warden    Ponton,   No.   2:14-cv-00350-RBS-DEM           (E.D.   Va.,

May 19, 2015).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument    would    not   aid    the    decisional

process.



                                                                            AFFIRMED




                                        2